Judgment, Supreme Court, New York County (Carol Berk-man, J., at speedy trial motion; Marcy L. Kahn, J., at plea and sentencing), rendered May 28, 2009, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 15 years, unanimously affirmed.
Based on our analysis of the Taranovich factors, we conclude that the court properly denied defendant’s constitutional speedy trial motion (see People v Taranovich, 37 NY2d 442, 446 [1975]). The original charge, second-degree murder, was extremely serious. Although there was a 31-month delay between defendant’s arrest and trial, and he was incarcerated during that period, defendant only claims that 18 months were attributable to the People. The reasons for that period of delay were matters such as scheduling conflicts, the prosecutor’s illness and the unavailability of witnesses. While some of the reasons for the delay were less than compelling, there is no evidence of bad faith. Finally, defendant has not substantiated his claim of prejudice. In particular, defendant fled after the homicide and was at large for a two-year period that is not at issue on this appeal. Defendant has not established that the alleged prejudice resulted from the People’s delay, as opposed to resulting from the delay in locating defendant.
Defendant made a valid waiver of his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]). In any event, regardless of whether defendant validly waived his right to appeal, we perceive no basis for reducing the sentence.
We have considered defendant’s remaining contentions, including those raised in his pro se brief, and find them to be unavailing. Concur — Friedman, J.P, Sweeny, Moskowitz, Freedman and Román, JJ.